Harrington Adams, Deputy Attorney General, and Thomas D. McBride, Attorney General,
This department is in receipt of your request for advice as to the precise time when the term of office of a borough councilman expires. This is necessary in order to determine the legality of a bond proceeding which has been presented to you for approval in accordance with the provisions of the Municipal Borrowing Law of June 25, 1941, P. L. 159, 53 PS §§6101 to 6703.
You have given us the following facts:
The ordinance authorizing the bond issue was enacted on December 3, 1957, .and the burgess vetoed the ordinance on January 6, 1958. On this latter date the members of council who had approved the ordinance on December 3, 1957, overruled the- burgess’ veto by the necessary two-thirds vote. This meeting began at 7:30 p.m. and concluded at 7:50 p.m. on January 6, 1958, and was held prior to the reorganization meeting commencing at 8 p.m. on January 6, 1958. These two meetings followed the custom of long standing *711and were duly advertised. Among those councilmen who participated in the overriding of the burgess’ veto were those who had either been defeated at the last municipal election or who had chosen not to be candidates for reélection.
The Borough Code of May 4, 1927, P. L. 519, as amended, 53 PS §§45101 to 48501, provides for the election of councilmen in section 810, as amended, 53 PS §45810. The pertinent part of that section reads:
“. . . Biennially thereafter, at the municipal election, a sufficient number of councilmen shall be elected, for a term of four years from the first Monday of January next succeeding, to fill the places of those whose terms, under the provisions of this act, shall expire on the first Monday of January next following such election.”
Section 811, as amended, 53 PS §45811, provides for the election of councilmen where new wards are created, and the last sentence of said section is identical with section 810 quoted above. Section 804 of The Borough Code, as amended, 53 PS §45804, is concerned with the terms of officers and provides that:
“Persons elected to borough offices, other than the office of member of council, shall serve until their successors are elected and qualified, . . .” (Italics supplied.)
Thus, the law provides for the commencement and termination of terms of the members of the borough council on the first Monday of January.
These provisions are clarified and fixed precisely by section 1001 of The Borough Code, as amended by the Acts of March 26, 1957, P. L. 24, and June 20, 1957, P. L. 351, which provides as follows:
“The borough council shall organize at eight o’clock post meridian on the first Monday of January of each even-numbered year, by electing a president, which shall constitute the organization of council. If the first Monday is a legal holiday, the meeting and organ*712ization shall take place the first day following at the hour herein prescribed. . . .”
We are of the opinion and you are accordingly advised that the terms of members of borough council expire at 8 p.m. on the first Monday of January next succeeding the municipal election. Therefore, the overriding of the burgess’ veto was a legal act by the council, and the bond proceeding may be approved by you provided it otherwise qualifies.